Citation Nr: 1404576	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  12-08 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) on the basis of the need for the regular aid and attendance of another person, or at the housebound rate.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fields, Counsel




INTRODUCTION

The Veteran served on active duty from May 1941 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this issue in November 2012.

In November 2012, the Board also directed the agency of original jurisdiction (AOJ) to adjudicate the inextricably intertwined issue of service connection for dementia, which had been raised by the record but not yet adjudicated.  The AOJ denied service connection for dementia in a November 2013 rating decision, and there is no notice of disagreement to date.  As such, this issue is not before the Board.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-20.202 (2013).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss results in physical incapacity that requires care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  


CONCLUSION OF LAW

The criteria for special monthly compensation on the basis of the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.350(b), 3.352(a) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The questions of entitlement to SMC on the basis of the need for the regular aid and attendance of another person, or housebound status, are governed by 38 U.S.C.A. § 1114 (l), (s); and 38 C.F.R. § 3.350(b), (i).  The Veteran is already in receipt of SMC under 38 U.S.C.A. § 1114(k) for deafness, and the Board's award herein of SMC based on the need for regular aid and attendance is the highest benefit available under these provisions.  As such, the Board's decision constitutes a full grant of the benefit sought on appeal, and no further notice, development, or discussion of the alternate ways to obtain SMC under these provisions is necessary.  

The Veteran currently has a 100 percent rating for service-connected bilateral hearing loss, and a 10 percent rating for service-connected residuals of a gunshot wound.  Service connection was denied for dementia in November 2013.

The evidence clearly shows that the Veteran is in need of regular aid and attendance, and has been receiving such aid from various persons for several years.  

There are several medical opinions dated from 2009 to 2011 indicating that the Veteran has multiple nonservice-connected medical disabilities and dementia, and that he needs aid and attendance due to a combination of his hearing loss and these disabilities.  A November 2010 VA examiner indicated that the Veteran needed aid and attendance because he had no capacity to protect himself from the hazards and dangers of his daily environment.  The examiner stated that it would be speculation to say what percentage of such disability and need was due to hearing loss.   

Nevertheless, several VA providers have indicated that the Veteran is unable to care for himself and needs regular aid and attendance due to his hearing loss, even without considering the dementia.  In December 2012 and November 2013, his VA psychiatrist indicated that the Veteran needed 24-hour aid and attendance primarily, or with equal responsibility, due to his hearing loss.  In an April 2013 letter, the Veteran's VA audiologist summarized that the Veteran cannot hold a conversation over the phone and cannot communicate well to family or caregivers regarding his needs.  He is also at risk of injury because he cannot hear a smoke detector, a doorbell, his name called from the other room, or if someone broke into his home.  

As pertinent to this case, the criteria to establish the need for regular aid and attendance includes physical or mental incapacity that requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).  There need not be a constant need but, rather, only a regular need for aid and attendance.  Id.  Although there are other criteria listed, it is not required that all of the disabling conditions are present or are due to a service-connected condition to warrant SMC.  Id.; see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present for a grant of SMC based on the need for aid and attendance).  

The recent VA opinions are highly probative, as they appear to be based on all pertinent evidence and were provided by competent medical professionals.  Although the Veteran is able to perform many of his activities of daily living despite his hearing loss, the Board resolves doubt and finds that he is in need of aid and attendance due to significant possibility of injury as a result of his hearing loss.  See 38 C.F.R. § 3.352(a).  As such, the criteria for SMC on this basis are met.  


ORDER

Special monthly compensation on the basis of the need for the regular aid and attendance of another person is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


